           Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                             Plaintiff,
                 v.                             Civil No. 21-4030

NEW PLACE I, A KANSAS LIMITED
PARTNERSHIP; JUDY A. DOWD;
KATHLEEN NIBLER, a/k/a KATHY
NIBLER; MICHAEL DOWD; ELIZABETH
ALDRINE, a/k/a LIZ ALDRINE;
PATRICIA DOWD-KELNE, a/k/a TRISH
DOWD-KELNE; CARA SCHROEDER; TY
BACHMANN; TARA WINEINGER;
CORA L. MOSES; MARGARET E.
COURTER; EDWARD K. ROBERSON;
LINDA M. TOBIN; RONALD D. BOCK;
ROBERT E. GARNER; TYSON A.
SELLECK; MARY E. THOMAS; The
Unknown Heirs, Executors, Administrators,
Devisees, Trustees, Legatees, Creditors, and
Assignees of both Mary Kay Bachmann-
Dowd, a/k/a Mary Kay Bachmann, deceased,
and Matthew J. Dowd, deceased, and the
Unknown Spouses of both Mary Kay
Bachmann-Dowd, a/k/a Mary Kay
Bachmann, deceased, and Matthew J. Dowd,
deceased, the Unknown Spouses of other
Defendants; Unknown Stockholders,
Officers, Successors, Trustees, Creditors and
Assignees of Defendants as are existing,
dissolved or dormant corporations; Unknown
Executors, Administrators, Devisees,
Trustees, Creditors, Successors and
Assignees of Defendants as are or were
partners or in partnership; and Unknown
Guardians, Conservators and Trustees of
Defendants as are minors or are in any way
under legal disability; and Unknown Heirs,
Executors, Administrators, Devisees,
Legatees, Trustees, Creditors and Assignees
of any Person alleged to be deceased and
made Defendants; The Unknown General
Partners of New Place I, a Kansas limited
             Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 2 of 14




 partnership; the Known and Unknown
 limited partners of New Place I, a Kansas
 limited partnership; and The Unknown
 Occupants of New Place I, a Kansas limited
 partnership,

                                 Defendants.


                                           COMPLAINT

       COMES NOW the United States of America, by Duston J. Slinkard, Acting United States

Attorney for the District of Kansas, and Tanya Sue Wilson, Assistant United States Attorney, and

for its cause of action represents as follows:

       1.      This is a civil action for judgment on the Promissory Notes and foreclosure of the

Mortgages brought by the United States of America under the provisions of 28 U.S.C. § 1345.

       2.      Service may be made upon the Defendants in the following manner:

               a.      Defendant New Place I, a forfeited Kansas limited partnership, [“hereinafter

                       New Place I”], may be served by delivering the Summons and a copy of

                       the Complaint to the Kansas Secretary of State, Scott Schwab, Memorial

                       Hall, 120 SW 10th Ave., 1st Floor, Topeka, Kansas 66612, pursuant to

                       K.S.A. § 60-304(f), as its Registered Agent Mary Kay Bachmann, a/k/a

                       Mary Kay Bachmann-Dowd, as listed on the Kansas Secretary of State’s

                       website, is deceased.         Additionally, service will also be made by

                       publication, pursuant to K.S.A. § 60-307(c)(3). Service is made within the

                       jurisdiction of this Court.

               b.      Defendant Judy A. Dowd may be served the Summons and a copy of the

                       Complaint at 6812 SW Cottonwood Circle, Topeka, Kansas 66614, by




                                                     2
Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 3 of 14




       personal or residence service pursuant to K.S.A. §§ 60-303(d)(1)(A)-(B)

       and 60-304(a), within the jurisdiction of this Court.

 c.    Defendant Kathleen Nibler, a/k/a Kathy Nibler, may be served the

       Summons and a copy of the Complaint at 350 SE 12th Place, North Bend,

       Washington 98045.       This Defendant may be considered within the

       jurisdiction of the Court pursuant to the long-arm statute, K.S.A. § 60-

       308(a)(1).

 d.    Defendant Michael Dowd may be served the Summons and a copy of the

       Complaint at 2654 SW Arrowhead Road, Unit B, Topeka, Kansas 66614,

       by personal or residence service pursuant to K.S.A. §§ 60-303(d)(1)(A)-(B)

       and 60-304(a), within the jurisdiction of this Court.

 e.    Defendant Elizabeth Aldrine, a/k/a Liz Aldrine, may be served the

       Summons and a copy of the Complaint at 6809 Briar Cove Drive, Dallas,

       Texas 75254. This Defendant may be considered within the jurisdiction of

       the Court pursuant to the long-arm statute, K.S.A. § 60-308(a)(1).

 f.    Defendant Patricia Dowd-Kelne, a/k/a Trish Dowd-Kelne, may be served

       the Summons and a copy of the Complaint at 2435 Arkansas, Lawrence,

       Kansas 66046, by personal or residence service pursuant to K.S.A. §§ 60-

       303(d)(1)(A)-(B) and 60-304(a), within the jurisdiction of this Court.

 g.    Defendant Cara Schroeder may be served the Summons and a copy of the

       Complaint at 4009 Allenwood Way, Tucker, Georgia 30084.                  This

       Defendant may be considered within the jurisdiction of the Court pursuant

       to the long-arm statute, K.S.A. § 60-308(a)(1).



                                 3
Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 4 of 14




 h.    Defendant Ty Bachmann may be served the Summons and a copy of the

       Complaint at 83 Barracuda Street, Destin, Florida 32541. This Defendant

       may be considered within the jurisdiction of the Court pursuant to the long-

       arm statute, K.S.A. § 60-308(a)(1).

 i.    Defendant Tara Wineinger may be served the Summons and a copy of the

       Complaint at 6204 NW 78th Street, Kansas City, Missouri 64151. This

       Defendant may be considered within the jurisdiction of the Court pursuant

       to the long-arm statute, K.S.A. § 60-308(a)(1).

 j.    Defendant Cora L. Moses may be served the Summons and a copy of the

       Complaint at 205 W. Memory Lane, McLouth, Kansas 66054, by personal

       or residence service, or by “tacking” pursuant to K.S.A. §§ 60-

       303(d)(1)(A)-(C) and 60-304(a), within the jurisdiction of this Court.

 k.    Defendant Margaret E. Courter may be served the Summons and a copy of

       the Complaint at 205 W. Memory Lane, McLouth, Kansas 66054, by

       personal or residence service, or by “tacking” pursuant to K.S.A. §§ 60-

       303(d)(1)(A)-(C) and 60-304(a), within the jurisdiction of this Court.

 l.    Defendant Edward K. Roberson may be served the Summons and a copy of

       the Complaint at 205 W. Memory Lane, McLouth, Kansas 66054, by

       personal or residence service, or by “tacking” pursuant to K.S.A. §§ 60-

       303(d)(1)(A)-(C) and 60-304(a), within the jurisdiction of this Court.

 m.    Defendant Linda M. Tobin may be served the Summons and a copy of the

       Complaint at 205 W. Memory Lane, McLouth, Kansas 66054, by personal




                                4
Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 5 of 14




       or residence service, or by “tacking” pursuant to K.S.A. §§ 60-

       303(d)(1)(A)-(C) and 60-304(a), within the jurisdiction of this Court.

 n.    Defendant Ronald D. Bock may be served the Summons and a copy of the

       Complaint at 205 W. Memory Lane, McLouth, Kansas 66054, by personal

       or residence service, or by “tacking” pursuant to K.S.A. §§ 60-

       303(d)(1)(A)-(C) and 60-304(a), within the jurisdiction of this Court.

 o.    Defendant Robert E. Garner may be served the Summons and a copy of the

       Complaint at 205 W. Memory Lane, McLouth, KS 66054, by personal or

       residence service, or by “tacking” pursuant to K.S.A. §§ 60-303(d)(1)(A)-

       (C) and 60-304(a), within the jurisdiction of this Court.

 p.    Defendant Tyson A. Selleck may be served the Summons and a copy of the

       Complaint at 205 W. Memory Lane, McLouth, Kansas 66054, by personal

       or residence service, or by “tacking” pursuant to K.S.A. §§ 60-

       303(d)(1)(A)-(C) and 60-304(a), within the jurisdiction of this Court.

 q.    Defendant Mary E. Thomas may be served the Summons and a copy of the

       Complaint at 205 W. Memory Lane, McLouth, Kansas 66054, by personal

       or residence service, or by “tacking” pursuant to K.S.A. §§ 60-

       303(d)(1)(A)-(C) and 60-304(a), within the jurisdiction of this Court.

 r.    The Unknown Heirs, Executors, Administrators, Devisees, Trustees,

       Legatees, Creditors, and Assignees of Mary Kay Bachmann Dowd, a/k/k

       Mary Kay Bachmann, deceased, will be served by publication, pursuant to

       K.S.A. § 60-307(c)(3), since the names and addresses of these Defendants

       are unknown, within the jurisdiction of this Court.



                                 5
            Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 6 of 14




              s.     The Unknown Heirs, Executors, Administrators, Devisees, Trustees,

                     Legatees, Creditors, and Assignees of Matthew J. Dowd, deceased, may be

                     served by publication, pursuant to K.S.A. § 60-307(c)(3), since the names

                     and addresses of these Defendants are unknown, within the jurisdiction of

                     this Court.

              t.     The Unknown General Partners of New Place I may be served by

                     publication, pursuant to K.S.A. § 60-307(c)(3), since the names and

                     addresses of these Defendants are unknown, within the jurisdiction of this

                     Court.

              u.     The Known and Unknown Limited Partners of New Place I may be served

                     by publication, pursuant to K.S.A. § 60-307(c)(3), since the partnership

                     status, names and addresses of these Defendants are unknown, within the

                     jurisdiction of this Court.

              v.     The Unknown Occupants may be served the Summons and a copy of the

                     Complaint at 205 W. Memory Lane, McLouth, Kansas 66054, by personal

                     or residence service, or by “tacking” pursuant to K.S.A. §§ 60-

                     303(d)(1)(A)-(C) and 60-304(a), and may also be served by publication,

                     pursuant to K.S.A. § 60-307, since the names of these Defendants are

                     unknown.

       3.     Defendant New Place I executed and delivered to Plaintiff United States of

America, acting through the Farmers Home Administration, predecessor to the Rural Housing

Service, United States Department of Agriculture, a promissory note on August 21, 1979, in the

principal amount of $237,500.00, together with interest at the rate of 6.0000 percent (6.0000%)



                                                   6
             Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 7 of 14




per annum on the unpaid balance. As consideration for this note, Plaintiff United States made a

Rural Housing loan to Defendant New Place I pursuant to the provisions of Title V of the Housing

Act of 1949 (42 U.S.C. § 1471, et seq.). A true and correct copy of the Promissory Note is attached

as Exhibit A.

       4.       To secure repayment of the indebtedness Defendant New Place I did, on August

27, 1979, execute and deliver a purchase-money security interest in the form of a real estate

mortgage upon real property located in Jefferson County, Kansas, within the jurisdiction of this

Court, described as follows:

                Commencing at a point twenty (20) feet West of the Southwest
                corner of Lot 4, in Block “K” Zeno Zabriskie’s Addition to the City
                of McLouth, and running thence West 185 feet, thence South
                approximately 135 feet to the abandoned right of way of the Kansas
                City Northwestern Railroad; thence East along said railroad right of
                way about 185 feet to a point directly South of the place of
                beginning; thence North approximately 135 feet to the place of
                beginning; said tract being a part of the Northwest Quarter of
                Section 8, Township 10 South, Rage 20 East of the 6th P.M., in the
                City of McLouth, Jefferson County, Kansas.

This real estate mortgage was filed on August 27, 1979, in the office of the Register of Deeds of

Jefferson County, Kansas, in Book 311 at Pages 659-662. A true and correct copy of the Mortgage

is attached as Exhibit B.

       5.       Defendant New Place I executed and delivered to Plaintiff United States of

America, acting through the Rural Housing Service, United States Department of Agriculture, a

promissory note on February 12, 2003, in the principal amount of $184,000.00, together with

interest at the rate of 8.5000 percent (8.5000%) per annum on the unpaid balance. As consideration

for this note, Plaintiff United States made a Rural Housing loan to Defendant New Place I pursuant

to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471, et seq.). A true and

correct copy of the Promissory Note is attached as Exhibit C.

                                                 7
             Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 8 of 14




       6.      To secure repayment of the indebtedness Defendant New Place I did, on February

12, 2003, execute and deliver a purchase-money security interest in the form of a real estate

mortgage upon real property located in Jefferson County, Kansas, within the jurisdiction of this

Court, described as follows:

               Commencing at a point twenty (20) feet West of the Southwest
               corner of Lot 4, in Block “K” Zeno Zabriskie’s Addition to the City
               of McLouth, and running thence West 185 feet, thence South
               approximately 135 feet to the abandoned right of way of the Kansas
               City Northwestern Railroad; thence East along said railroad right of
               way about 185 feet to a point directly South of the place of
               beginning; thence North approximately 135 feet to the place of
               beginning; said tract being a part of the Northwest Quarter of
               Section 8, Township 10 South, Rage 20 East of the 6th P.M., in the
               City of McLouth, Jefferson County, Kansas.

This real estate mortgage was filed on February 12, 2003, in the office of the Register of Deeds of

Jefferson County, Kansas, in Volume 582 PC 704-710. A true and correct copy of the Mortgage

is attached as Exhibit D.

       7.      Plaintiff United States is the owner and holder of the liability and security

documents set out above, attached as Exhibits A, B, C and D.

       8.      Defendant New Place I is in default by virtue of having breached the terms of the

Promissory Notes, Mortgages, and other loan documentation, as well as agency regulations for

reasons that include but are not necessarily limited to the following:

       (a)     failure to substitute general partner upon the death of Mary Kay Bachmann Dowd;

       (b)     failure to operate in good standing with the State of Kansas, as evidenced by status:

       Forfeited – Failed to Timely File Annual Report;

       (c)     failure to comply with 7 C.F.R. § 3560.308 by failing to submit annual financial

       reports; and




                                                 8
             Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 9 of 14




       (d)     failure to comply with 7 C.F.R. §§ 3560.103(a)(3)(v) and (xv) by failing to maintain

       housing projects, physical maintenance, including: exterior signage and flooring.

       9.      Defendant New Place I was given notice of the monetary grounds for default on

February 25, 2019. Plaintiff United States, acting through the Rural Housing Service, United

States Department of Agriculture, accelerated the indebtedness on February 25, 2019, and made

demand for payment in full. No payment has been received.

       10.     The amount due on the Promissory Notes dated August 21, 1979 and February 12,

2003, is principal in the amount of $254,932.90 (including unpaid principal of $243,672.00,

agency title report fees of $225.00, appraisal of $2,500.00, other advances of $5,365.50, and late

fees of $3,170.40) as of March 24, 2021; plus interest in the amount of $32,235.30 (including

interest on principal of $32,050.97 and interest on advances of $184.33) accrued to March 24,

2021; plus interest accruing thereafter at the daily rate of $47.2800 (including daily interest on

principal of $47.0150 and daily interest on advances of $0.2650) to the date of judgment; plus

administrative costs of $5.00 (including lis pendens filing fee of $5.00) pursuant to the promissory

notes and mortgages; plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.

§ 2412(a)(2); plus interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and

the costs of this action presently and in the future incurred; plus interest after the date of judgment

at the rate set forth in 28 U.S.C. § 1961; and foreclosure of all Defendants’ interests in the subject

real estate and personal property.

       11.     No other action has been brought to recover these sums.

       12.     Plaintiff United States completed all loan servicing requirements of Title V of the

Housing Act of 1949 (42 U.S.C. § 1471, et seq.) and implementing rules and regulations.

       13.     The following Defendants may claim an interest in the real property:



                                                  9
Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 10 of 14




  a.    Defendant Judy A. Dowd may claim an interest in the real property as an

        heir at law of Matthew J. Dowd, deceased.

  b.    Defendant Kathleen Nibler, a/k/a Kathy Nibler, may claim an interest in the

        real property as an heir at law of Matthew J. Dowd, deceased.

  c.    Defendant Michael Dowd may claim an interest in the real property as an

        heir at law of Matthew J. Dowd, deceased.

  d.    Defendant Elizabeth Aldrine, a/k/a Liz Aldrine, may claim an interest in the

        real property as an heir at law of Matthew J. Dowd, deceased.

  e.    Defendant Patricia Dowd-Kelne, a/k/a Trish Dowd-Kelne, may claim an

        interest in the real property as an heir at law of Matthew J. Dowd, deceased.

  f.    Defendant Cara Schroeder may claim an interest in the real property as an

        heir at law of Matthew J. Dowd, deceased.

  g.    Defendant Ty Bachmann may claim an interest in the real property as an

        heir at law of Matthew J. Dowd, deceased.

  h.    Defendant Tara Wineinger may claim an interest in the real property as an

        heir at law of Matthew J. Dowd, deceased.

  i.    Defendant Cora L. Moses may claim an interest in the real property as a

        tenant or occupant at 205 W. Memory Lane, McLouth, Kansas 66054.

  j.    Defendant Margaret E. Courter may claim an interest in the real property as

        a tenant or occupant at 205 W. Memory Lane, McLouth, Kansas 66054.

  k.    Defendant Edward K. Roberson may claim an interest in the real property

        as a tenant or occupant at 205 W. Memory Lane, McLouth, Kansas 66054.




                                 10
Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 11 of 14




  l.    Defendant Linda M. Tobin may claim an interest in the real property as a

        tenant or occupant at 205 W. Memory Lane, McLouth, Kansas 66054.

  m.    Defendant Ronald D. Bock may claim an interest in the real property as a

        tenant or occupant at 205 W. Memory Lane, McLouth, Kansas 66054.

  n.    Defendant Robert E. Garner may claim an interest in the real property as a

        tenant or occupant at 205 W. Memory Lane, McLouth, Kansas 66054.

  o.    Defendant Tyson A. Selleck may claim an interest in the real property as a

        tenant or occupant at 205 W. Memory Lane, McLouth, Kansas 66054.

  p.    Defendant Mary E. Thomas may claim an interest in the real property as a

        tenant or occupant at 205 W. Memory Lane, McLouth, Kansas 66054.

  q.    The Unknown Heirs, Executors, Administrators, Devisees, Trustees,

        Legatees, Creditors, and Assignees of Mary Kay Bachmann Dowd, a/k/a

        Mary Kay Bachmann, deceased, may claim and interest in the real property.

  r.    The Unknown Heirs, Executors, Administrators, Devisees, Trustees,

        Legatees, Creditors, and Assignees of Matthew J. Dowd, deceased, may

        claim and interest in the real property.

  s.    The Unknown General Partners of New Place I may claim and interest in

        the real property.

  t.    The Known and Unknown Limited Partners of New Place I may claim and

        interest in the real property.

  u.    The Unknown Occupants of New Place I may claim and interest in the real

        property as tenants or occupants 205 W. Memory Lane, McLouth, Kansas

        66054.



                                   11
              Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 12 of 14




        14.      The indebtedness due Plaintiff United States of America is a first and prior lien on

the real and personal property described above.

        15.      The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States.

        16.      By execution of the real estate mortgage, Defendant New Place I agreed that

Plaintiff United States, acting through the Rural Housing Service, would not be bound by any

present or future State laws allowing for any right of redemption or possession of the real estate

following any foreclosure sale. See Exhibit B, ¶ 19. Therefore, Defendant New Place I waived all

rights of redemption and there is no right of redemption for any party, including lien creditors.

        Plaintiff United States demands in rem judgment of foreclosure in the amount of

$254,932.90 (including unpaid principal of $243,672.00, agency title report fees of $225.00,

appraisal of $2,500.00, other advances of $5,365.50, and late fees of $3,170.40) as of March 24,

2021; plus interest in the amount of $32,235.30 (including interest on principal of $32,050.97 and

interest on advances of $184.33) accrued to March 24, 2021; plus interest accruing thereafter at

the daily rate of $47.2800 (including daily interest on principal of $47.0150 and daily interest on

advances of $0.2650) to the date of judgment; plus administrative costs of $5.00 (including lis

pendens filing fee of $5.00) pursuant to the promissory notes and mortgages; plus filing fees in the

amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate

set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred.

        Plaintiff United States also demands foreclosure of its security agreement and requests that

all fixtures be sold with the real estate.




                                                  12
            Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 13 of 14




       Plaintiff United States further demands that it be granted in rem judgment foreclosing its

mortgages on the real property and foreclosing the interests of all Defendants, and that all right,

title, and interest in and to the real property of all Defendants, and of all persons claiming by,

through or under this Defendant be decreed to be junior and inferior to the Mortgage of the Plaintiff

United States and be absolutely barred and foreclosed.

       Plaintiff United States further demands that the real property be sold at public sale to the

highest bidder, in accordance with 28 U.S.C. §§ 2001-2002, inclusive, with no right of redemption

in any party, and that the sale be subject to any unpaid real estate taxes, special assessments and

easements of record.

       Plaintiff United States further demands that it may bid up to the full amount due it at the

time of the sale without paying funds into the Court, which bid shall satisfy the requirement for a

cash sale, and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff United States= in rem judgment of
                       foreclosure;

               (4)     Plaintiff United States= in rem judgment of foreclosure; and,

               (5)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff United States further demands that the judgment granted it in the Order and

Judgment be the final judgment of this Court.

       Plaintiff United States further demands that if the grantee named in the United States

Marshal’s Deed, or the grantee’s assigns, are denied possession of the real property, a Writ of

Assistance issue out of this Court to the United States Marshal for the District of Kansas, upon

                                                 13
            Case 5:21-cv-04030 Document 1 Filed 05/18/21 Page 14 of 14




application of the grantee or grantee’s assigns, ordering and directing the United States Marshal to

place the applicant in full, complete, and peaceful possession of the real property.

                                                      Respectfully submitted,

                                                      DUSTON J. SLINKARD
                                                      Acting United States Attorney
                                                      District of Kansas

                                                      s/ Tanya Sue Wilson
                                                      TANYA SUE WILSON
                                                      Assistant United States Attorney
                                                      Ks. S.Ct. No. 11116
                                                      290 Federal Bldg.
                                                      444 SE Quincy Street
                                                      Topeka, Kansas 66683
                                                      PH: (785) 295-2850
                                                      FX: (785) 295-2853
                                                      Email: tanya.wilson@usdoj.gov
                                                      Attorneys for Plaintiff

                             REQUEST FOR PLACE OF TRIAL

       Plaintiff United States of America hereby requests that trial of the above-entitled matter be

held in the City of Topeka, Kansas.

                                                      s/ Tanya Sue Wilson
                                                      TANYA SUE WILSON
                                                      Assistant United States Attorney




                                                14
